DETAILED ACTION
This action is in response to the application filed 04/10/2019 which claims foreign priority to JP2018-081907 filed 04/20/2018. Claims 1-5 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions. The limitations of receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions, as drafted, are processes that, under broadest reasonable interpretation, covers performance of these limitations in the mind or pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or paper, then it falls within the “Mental Processes” grouping of abstract idea. Additionally, the claim recites with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition, which covers the recitation of mathematical relationships, which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “deep learning process” and “neural network”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the – “non-transitory computer-readable medium” and “computer”. These elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a deep learning process and neural network to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the non-transitory computer-readable medium and computer amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the rejection of claim 1 is further incorporated, and further, the claim recites: generating four-dimensional tensor data based on worker attendance record data set with the plurality of items in units of days, while using each of the items corresponding to months, dates, whether or not a worker attended work, and whether or not the worker had a business trip, as the mutually-different dimensions; and while using the four-dimensional tensor data as the input tensor data, performing the deep learning process on the neural network and learning the method of the tensor decomposition. This limitation amounts to additional mental steps and more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: generating a first piece of four-dimensional tensor data based on a first piece of worker attendance record data including a time period during which an administrative leave of absence was taken; generating a second piece of four-dimensional tensor data based on a second piece of worker attendance record data including no time period during which an administrative leave of absence was taken; and performing the deep learning process on the neural network and learning the method of the tensor decomposition so as to be able to classify a first piece of label information and a second piece of label information while using, as supervised data, a first piece of input tensor data using a set made up of the first piece of four-dimensional tensor data and the first piece of label information and a second piece of input tensor data using a set made up of the second piece of four-dimensional tensor data and the second piece of label information. This limitation amounts to additional mental steps and more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 4 recites, in part, receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions. The limitations of receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions, as drafted, are processes that, under broadest reasonable interpretation, covers performance of these limitations in the mind or pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or paper, then it falls within the “Mental Processes” grouping of abstract idea. Additionally, the claim recites with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition, which covers the recitation of mathematical relationships, which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “deep learning process” and “neural network”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the – “processor”. These elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a deep learning process and neural network to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 5 recites, in part, receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions. The limitations of receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar and generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions, as drafted, are processes that, under broadest reasonable interpretation, covers performance of these limitations in the mind or pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or paper, then it falls within the “Mental Processes” grouping of abstract idea. Additionally, the claim recites with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition, which covers the recitation of mathematical relationships, which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “deep learning process” and “neural network”. These elements that are recited are only generally linked to the judicial exception. Additionally, the claim recites the – “memory” and “processor”. These elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a deep learning process and neural network to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the memory and processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. ("US 20180225634 A1", hereinafter "Kosaka") in view of Nair et al. ("Tensor Decomposition Based Approach for Training Extreme Learning Machines", hereinafter "Nair").

Regarding claim 1, Kosaka teaches A non-transitory computer-readable recording medium having stored therein a machine learning program that causes a computer to execute a process, the process comprising: 
receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]); 
generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]); and 
However Kosaka fails to explicitly teach with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data.
Nair teaches with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1]), performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data (“
    PNG
    media_image1.png
    365
    472
    media_image1.png
    Greyscale
” [pg. 14, Fig. 8]). 
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 

Regarding claim 2, Kosaka/Nair teaches The non-transitory computer-readable recording medium according to claim 1, the process further comprising: 
Kosaka further teaches generating tensor data based on worker attendance record data set with the plurality of items in units of days (“Generally, attendance data includes several tens of fields. Further, in many of the fields, data are recorded and increase in such a manner that one record is added per day.” [¶0012]), while using each of the items corresponding to months, dates (“More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year.” [¶0049]), whether or not a worker attended work (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011]), and whether or not the worker had a business trip (“In view of the above, in order to effectively provide the advice to the employee, it is important to accurately grasp/comprehend a work situation such as daily overtime hours, frequency of taking a day off, and frequency of holiday work” [¶0011]), as the mutually-different dimensions [¶0070 discloses different attribute fields which corresponds to mutually-different dimensions]; and 
Nair teaches generating and using four-dimensional tensor data (“
    PNG
    media_image2.png
    32
    462
    media_image2.png
    Greyscale
” [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]).
Nair teaches while using the tensor data as the input tensor data, performing the deep learning process on the neural network and learning the method of the tensor decomposition (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1; Fig. 8 discloses using the input tensor data and performing a deep learning process on the neural network.]).
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 

Regarding claim 3, Kosaka/Nair teaches The non-transitory computer-readable recording medium according to claim 2, the process further comprising: 
Kosaka teaches generating a first piece of tensor data based on a first piece of worker attendance record data including a time period during which an administrative leave of absence was taken (“For example, in a case of the example illustrated in FIG. 6, a result of counting the number of times of taking a day off of the employee during a period from Jan. 1, 2014 to Jan. 31, 2014, more specifically, a result value obtained by summing a value of attendance field=“taking a day off” in a time range of a designated one month is received in an element (attribute value) of the first attribute field. Note that from FIG. 7, it is clear that the attribute value in attribute data of the employee: employee number=1 is 1.” [¶0071]); 
generating a second piece of tensor data based on a second piece of worker attendance record data including no time period during which an administrative leave of absence was taken (“Further, FIG. 5 is an explanatory diagram illustrating a configuration example of attendance data. As illustrated in FIG. 5, attendance data may be information, in which matters relating to a work condition of each employee such as daily arrival times, daily leaving times, the presence or absence of work, the presence or absence of taking a day off, and overtime hours are arranged in a time series manner….Further, a set of values of each attendance field at a certain point of time, which is included in attendance data, is referred to as a record of attendance data.” [0060]); and 
a first piece of label information and a second piece of label information while using, as supervised data, a first piece of input tensor data using a set made up of the first piece tensor data and the first piece of label information and a second piece of input tensor data using a set made up of the second piece of tensor data and the second piece of label information (“The attribute data generating unit 12 generates attribute data indicating various features on a work condition of each employee, based on attendance data received. More specifically, the attribute data generating unit 12 generates attribute data obtained by aggregating information in various time ranges of each employee for each field of attendance data at a predetermined temporal resolution such as every month, every quarter of a year, every half a year, or every year. An aggregation method, specifically, a calculation method for use in aggregation is not limited to one, and a plurality of calculation methods may be used. Further, it is preferable to perform aggregation by using a plurality of temporal resolutions and time ranges with respect to one attendance field…  The model learning unit 13 learns a model represented by a polynomial for use in calculating a value of an object variable from a value of each explanatory variable, by using medical examination data received and attendance data received of a plurality of employees. The object variable a target field, and the explanatory variable is each field of attribute data (hereinafter, referred to as an attribute field). The model learning unit 13 specifically learns a coefficient of each explanatory variable in the polynomial.” [¶0049-¶0050; calculating a value for each explanatory variable would be equivalent to providing a label.]).
Nair teaches generating and using four-dimensional tensor data (“
    PNG
    media_image2.png
    32
    462
    media_image2.png
    Greyscale
” [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]).
Nair teaches performing the deep learning process on the neural network and learning the method of the tensor decomposition (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1; Fig. 8 discloses using the input tensor data and performing a deep learning process on the neural network.]) so as to be able to classify (“The idea behind these tensor decompositions are generating factor matrices by decomposing large training data tensors while interconnected lower-order tensors represent higher-order tensors using tensor networks. The challenge behind these tensor decompositions include finding an approach to analyze large-scale multiway data and perform different tasks such as classification, blind-source separation and compression.” [pg. 9, § 2. Related work, ¶13])
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair]

Regarding claim 4, Kosaka teaches A machine learning method comprising: 
receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]), using a processor (¶0056 discloses use of computers, processors would be inherent); 
generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]), using the processor (¶0056); and 
However Kosaka fails to explicitly teach with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data, using the processor.
Nair teaches with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1]), performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data, using the processor (“
    PNG
    media_image1.png
    365
    472
    media_image1.png
    Greyscale
” [pg. 14, Fig. 8]). 
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair] 

Regarding claim 5, Kosaka teaches A machine learning apparatus comprising:
a memory; and
a processor coupled to the memory and the processor configured to (¶0056 discloses memory and computer):
receive time-series data including a plurality of items and including a plurality of records corresponding to a calendar (“The attendance data is information, in which matters relating to a work situation of each employee, are arranged in a time series manner such as daily arrival times, daily leaving times, presence or absence of work, presence or absence of a day off, and overtime hours.” [¶0011; See Fig. 5 discloses a calendar.]); 
generate tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions (“In the present example, it is assumed that attendance data of N employees are received. Note that N is an integer of 1 or larger. Further, attribute data of the n-th employee are expressed as X_n. Herein, n=1, . . . , N. Attribute data X_n of the present example are expressed as a vector constituted by a plurality of elements.” [¶0070; a vector would be equivalent to a 1 dimensional tensor. Each element would be disclosed as a different type of attribute field thus corresponds to mutually-different dimensions. See Fig. 6]); and 
However Kosaka fails to explicitly teach with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data.
Nair teaches with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network (“Fig. 8 illustrates the work flow of a tensor based Extreme Learning Machine. The working of a tensor based Extreme Learning Machine consists of Training and Testing phase. The tensor based training dataset is first fed into the ELM for training. For the training phase in ELM, three arguments such as training dataset samples, number of hidden neurons ‘L’ and an activation function ‘G’ are used.” [pg. 14, § 5.1 Implementation of tensor decomposition based Extreme Learning Machine, ¶1]), performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data (“
    PNG
    media_image1.png
    365
    472
    media_image1.png
    Greyscale
” [pg. 14, Fig. 8]). 
Kosaka discloses a data analysis method regarding worker attendance data. Nair teaches a method of training neural networks by using a tensor decomposition method. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kosaka’s teachings to implement a tensor decomposition method as taught by Nair. One would have been motivated to make this modification in order to overcome the shortcomings of conventional neural networks for large datasets. [§ 1. Introduction, ¶5, Nair]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/366,737 (reference application). 
Claims 2 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/366,737 in view of Nair et al. ("Tensor Decomposition Based Approach for Training Extreme Learning Machines"). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
App#16/366,737
Claim 1
Claim 1
A non-transitory computer-readable recording medium having stored therein a machine learning program that causes a computer to execute a process, the process comprising: receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar;
A non-transitory computer-readable recording medium storing therein a machine learning program that causes a computer to execute a process comprising: generating pieces of learning data based on time series data including a plurality of items and including a plurality of records corresponding to a calendar, each of the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods, start times of the certain period of each of the pieces of learning data being different from each other for the unit period, in which each of the pieces of the learning data and a label corresponding to the start time are paired;
generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions;
generating, based on the generated learning data, tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions;
and with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data.
and performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
All limitations of claim 1 in the instant application are anticipated by claim 1 of the ‘737 application.
Instant Application
App#16/366,737
Claim 2
Claims 1,3
The non-transitory computer-readable recording medium according to claim 1, the process further comprising: generating four-dimensional tensor data based on worker attendance record data set with the plurality of items in units of days, while using each of the items corresponding to months, dates, whether or not a worker attended work, and whether or not the worker had a business trip, as the mutually-different dimensions;
Claim 3:

extracting, from attendance record data having items of months, dates, attendance/absence, and with/without business trip, a plurality of pieces of the certain period of data having the start times being different from each other;
and while using the four-dimensional tensor data as the input tensor data, performing the deep learning process on the neural network and learning the method of the tensor decomposition.
Claim 1: 
performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
Copending application 16366737 fails to recite the limitations in bold above. However, Nair teaches these limitations:
generating four-dimensional tensor data. [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]

It would have been obvious before the effective filing date of the applicant’s invention to modify the teachings of co-pending application (16366737) by incorporating the attendance record data into a four dimensional tensor as taught by Nair to use as the input tensor data and perform tensor decomposition.
Instant Application
App#16/366,737
Claim 3
Claims 1, 3
The non-transitory computer-readable recording medium according to claim 2, the process further comprising: generating a first piece of four-dimensional tensor data based on a first piece of worker attendance record data including a time period during which an administrative leave of absence was taken;
Claim 3: generating a plurality of pieces of learning data in which each piece of the certain period of data and the label set to the data according to the with sick leave or the without sick leave are paired.
generating a second piece of four-dimensional tensor data based on a second piece of worker attendance record data including no time period during which an administrative leave of absence was taken;
Claim 3: generating a plurality of pieces of learning data in which each piece of the certain period of data and the label set to the data according to the with sick leave or the without sick leave are paired.
and performing the deep learning process on the neural network and learning the method of the tensor decomposition so as to be able to classify a first piece of label information and a second piece of label information while using, as supervised data, a first piece of input tensor data using a set made up of the first piece of four- dimensional tensor data and the first piece of label information and a second piece of input tensor data using a set made up of the second piece of four-dimensional tensor data and the second piece of label information.
Claim 1: performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.

Claim 3: to each piece of the certain period of data, when a sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting with sick leave as a label, and when no sick leave period exists within a certain number of days after the end time of the piece of the certain period of data, setting without sick leave as a label;
Copending application 16366737 fails to recite the limitations in bold above. However, Nair teaches these limitations:
generating four-dimensional tensor data. [pg. 11, § 4. Overview of tensors and its preliminaries, ¶3]

It would have been obvious before the effective filing date of the applicant’s invention to modify the teachings of co-pending application (16366737) by incorporating the attendance record data into a four dimensional tensor as taught by Nair to use as the input tensor data and perform tensor decomposition.
Instant Application
App#16/366,737
Claim 4
Claim 1
A machine learning method comprising: receiving time-series data including a plurality of items and including a plurality of records corresponding to a calendar, using a processor;
A non-transitory computer-readable recording medium storing therein a machine learning program that causes a computer to execute a process comprising: generating pieces of learning data based on time series data including a plurality of items and including a plurality of records corresponding to a calendar, each of the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods, start times of the certain period of each of the pieces of learning data being different from each other for the unit period, in which each of the pieces of the learning data and a label corresponding to the start time are paired;
generating tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions, using the processor;
generating, based on the generated learning data, tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions;
and with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, performing a deep learning process on the neural network and learning a method of the tensor decomposition by using the tensor data as the input tensor data, using the processor.
and performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
All limitations of claim 4 in the instant application are anticipated by claim 1 of the ‘737 application.
Instant Application
App#16/366,737
Claim 5
Claim 1
A machine learning apparatus comprising: a memory; and a processor coupled to the memory and the processor configured to: receive time-series data including a plurality of items and including a plurality of records corresponding to a calendar;
A non-transitory computer-readable recording medium storing therein a machine learning program that causes a computer to execute a process comprising: generating pieces of learning data based on time series data including a plurality of items and including a plurality of records corresponding to a calendar, each of the pieces of learning data being learning data of a certain period, the certain period being composed of a plurality of unit periods, start times of the certain period of each of the pieces of learning data being different from each other for the unit period, in which each of the pieces of the learning data and a label corresponding to the start time are paired;
generate tensor data, based on the time-series data, including a tensor which is set calendar information and each of the plurality of items as mutually-different dimensions;
generating, based on the generated learning data, tensor data in which a tensor is created with calendar information and the plurality of items having different dimensions;
and with respect to a learning model that performs a tensor decomposition on input tensor data and that inputs a result of the tensor decomposition to a neural network, perform a deep learning process on the neural network and learn a method of the tensor decomposition by using the tensor data as the input tensor data.
and performing deep learning of a neural network and learning of a method of tensor decomposition with respect to a learning model in which the tensor data is subjected to the tensor decomposition as input tensor data to be inputted to the neural network.
All limitations of claim 5 in the instant application are anticipated by claim 1 of the ‘737 application.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janzamin et al. ("Beating the Perils of Non-Convexity: Guaranteed Training of Neural Networks using Tensor Methods") discloses training a neural network using tensor decomposition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122  


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122